Exhibit 99.1 January 28, 2016 ATTUNITY REPORTS FOURTH QUARTER AND FULL YEAR 2015 RESULTS 36% REVENUE GROWTH IN 2015 Burlington, MA–January 28, 2016– Attunity, Ltd.(NasdaqCM: ATTU), a leading provider of Big Data management software solutions, today reported its unaudited financial results for the three month period and full year ended December 31, 2015. “We reported a 36% increase in total revenue for 2015 as a result of strong market demand for our core line of Big Data and cloud solutions. We are also seeing increased demand for significantly larger deals with Attunity being positioned as a strategic enterprise solution. Revenue for the year was slightly impacted by longer sales cycles and new licensing models associated with providing these large-scale solutions to global customers. As a result, revenue was slightly lower than the annual guidance we provided in March after acquiring Appfluent,” said Shimon Alon, Chairman and CEO of Attunity. “We believe 2015 was a transformational year for Attunity as we evolved into a globally recognized brand.Our new solutions provide a strategic platform from which customers will maximize the value of their entire Big Data environment which is often the most important and visible initiative underway within a Global 2000 organization.” Recent Operational Highlights: · Signed several Replicate for Hadoop deals, including one with a large U.S. retailer · Won first customer under new global reseller agreement with Teradata · Extended OEM distribution agreement with Microsoft Corp. through 2016 · Completed successful pilot program of Attunity Compose, which resulted in initial customer engagements · Introduced Attunity CloudBeam for Google Cloud SQL Financial Highlights for Q4 2015, compared with Q4 2014: · Total non-GAAP revenue increased 20% to $13.2 million* · Total revenue increased 20% to $13.0 million · Non-GAAP net income of $0.2 million, compared with non-GAAP net income of $1.1 million for the fourth quarter of 2014* · Positive cash flow from operations of $0.5 million, compared with $0.6 million for the fourth quarter of 2014 Financial Highlights for the Full Year 2015, compared with the Full Year of 2014: · Total non-GAAP revenue increased 36% to $49.1 million* · Total revenue increased 36% to $48.4 million · Non-GAAP net income of $1.6 million for both 2015 and 2014* · Positive cash flow from operations of $4.7 million, compared with $3.1 million for 2014 Big Data Management and Cloud Solutions Attunity is regularly expanding the capabilities and partnerships for its replication platform for the cloud. There are currently three revenue pipelines feeding into this platform, including revenue from strategic OEM, direct sales and partner’s referrals from Amazon AWS and Microsoft Azure. The Company also expanded its product portfolio to support cloud databases for the recently launched Google Cloud SQL. The ability of Attunity Visibility to optimize performance and balance workloads for customers from traditional data warehouses to Hadoop has generated market demand that has resulted in a strong sales pipeline of Fortune 500 companies. Sales and Marketing The Company continued to extend its sales, marketing and business development teams, having grown the total headcount nearly 80% compared with the beginning of 2014. Beyond building out the ranks, the Company has enhanced its sales leadership team. “Our sales and marketing strategy has evolved in order to address working with larger organizations, landing larger deals and taking advantage of cross selling opportunities for complementary offerings. As a result, we have seen the value of our average customer agreement increase,” continued Mr. Alon. Financial Results for Q4 2015 Total revenue for the fourth quarter of 2015 increased 20% to $13.0 million, compared with $10.9 million for the same period in 2014. This includes license revenues for the fourth quarter of 2015, which increased 11% to $7.4 million, compared with $6.7 million for the same period in 2014. It also includes maintenance and service revenue, which grew 33% to $5.6 million, compared with $4.2 million for the same period in 2014. Total non-GAAP revenue for the fourth quarter of 2015 was $13.2 million, compared with $11.0 million for the same period in 2014. This includes non-GAAP maintenance and service revenue of $5.8 million, which grew 34% from the same period in 2014 Non-GAAP revenue for the fourth quarter of 2015 includes a total of $0.2 million in revenue associated with acquisitions, compared with $0.1 million of similar revenue for the same period in 2014.* Operating loss for the fourth quarter of 2015 was $1.4 million, compared with an operating income of $1.2 million for the same period in 2014. Non-GAAP operating income was $0.7 million for the fourth quarter of 2015, compared with operating income of $2.1 million for the fourth quarter of 2014. Non-GAAP operating income for the fourth quarter of 2015 excludes a total of $2.1 million in expenses and amortization associated with acquisitions and equity-based compensation expenses, compared with $0.9 million of similar expenses for the same period in 2014.* Net loss for the fourth quarter of 2015 was $1.2 million, or $0.07 per diluted share, compared with net loss of $0.1 million, or $0.00 per diluted share in the fourth quarter of 2014. Non-GAAP net income for the fourth quarter of 2015 was $0.2 million, compared with non-GAAP net income of $1.1 million for the same period in 2014. Non-GAAP net income for the fourth quarter of 2015 excludes a total of $1.4 million in expenses and amortization associated with acquisitions and equity-based compensation expenses, compared with $1.1 million of similar expenses for the same period in 2014.* Financial Results for Full Year 2015 Total revenue for the full year ended December 31, 2015 increased 36% to $48.4 million, compared with $35.7 million for 2014. This includes a 33% increase in license revenues for 2015 to $26.7 million, compared with $20.1 million for 2014. It also includes maintenance and service revenue, which grew 39% to $21.6 million compared with $15.5 million for 2014. Total non-GAAP revenue for 2015 was $49.1 million, compared with $36.0 million in 2014. This includes non-GAAP maintenance and service revenue of $22.4 million, which grew 41% from 2014. Non-GAAP revenue for 2015 includes a total of $0.7 million in revenue associated with acquisitions, compared with $0.4 million of similar revenue in 2014. * Operating loss for 2015 was $4.1 million, compared with an operating loss of $0.1 million in 2014. Non-GAAP operating income was $3.9 million for 2015, compared with operating income of $3.1 million in 2014. Non-GAAP operating income for 2015 excludes a total of $8.0 million in expenses and amortization associated with acquisitions and equity-based compensation expenses, compared with $3.1 million of similar expenses for 2014.* Net loss for 2015 was $5.3 million, or $0.33 per diluted share, compared with net loss of $1.7 million, or $0.11 per diluted share, in 2014. Non-GAAP net income for 2015 was $1.6 million, compared with non-GAAP net income of $1.6 million in 2014. Non-GAAP net income for 2015 excludes a total of $6.9 million in expenses and amortizationassociated with acquisitions and equity-based compensation expenses, compared with $3.3 million of similar expenses in 2014.* Cash and cash equivalents were $12.5 million as of December 31, 2015, compared with $19.0 million asof December 31, 2014. This decrease is mainly attributable to the acquisition of Appfluent in March 2015. Shareholders' equity as of December 31, 2015 increased to $36.6 million, compared with $31.2 million as of December 31, 2014. Outlook for Full Year 2016 “As we look ahead, we expect to benefit from the signing of a number of enterprise agreements that reflect new multi-year, multi-tier licensing structures sought by the global companies in our pipeline. These larger, longer-term agreements will add recurring revenue to our business, building over time as we engage an increasing number of customers under these new terms,” concluded Mr. Alon. The Company expects revenue to increase to between approximately $58 and $62 million for 2016.Additionally, the Company expects non-GAAP operating margin to range between 5% and 8%. Financial Reconciliation to non-GAAP figures for 2016 Outlook: From To GAAP Operating Loss Margin (9
